Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 8, 14) “retrieve, with a feature retrieval service, a machine learning model definition from the model definition data store based on the request data; retrieve, with the feature retrieval service, first feature data from the feature data store based on the user identifier, the assessment item identifier, and the machine learning model definition; execute, with a machine learning model service, a machine learning model corresponding to the machine learning model definition to process the first feature data to determine a correct first attempt probability for the user for the assessment item; determine, with a prediction generator, that the correct first attempt probability exceeds a predetermined threshold; and send, with the adaptive learning engine service, a recommendation to the external server indicating that credit for the assessment item should be automatically given to the user without requiring the user to submit a response to the assessment item”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Assessment item credit assignment is well known in the art. For instance, Cha et al. (2020/0193317) in view of Sheehan (10424217) teaches an assessment item credit assignment. However, Cha in view of Sheehan is silent on “retrieve, with a feature retrieval service, a machine learning model definition from the model definition data store based on the request data; retrieve, with the feature retrieval service, first feature data from the feature data store based on the user identifier, the assessment item identifier, and the machine learning model definition; execute, with a machine learning model service, a machine learning model corresponding to the machine learning model definition to process the first feature data to determine a correct first attempt probability for the user for the assessment item; determine, with a prediction generator, that the correct first attempt probability exceeds a predetermined threshold; and send, with the adaptive learning engine service, a recommendation to the external server indicating that credit for the assessment item should be automatically given to the user without requiring the user to submit a response to the assessment item”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715